        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 LUIS FELICIANO-MUÑOZ AND AIR
 AMERICA, INC.,

             Plaintiffs,
                                                    CIVIL NO.: 16-2719 (MEL)
                 v.

 FRED REBARBER-OCASIO,

            Defendant.


                                    OPINION AND ORDER

I.     Procedural Background

       On April 28, 2017, Mr. Luis Feliciano-Muñoz (“Mr. Feliciano-Muñoz”) and Air

America, Inc. (collectively “Plaintiffs”) filed an amended complaint against Mr. Fred Rebarber-

Ocasio (“Defendant” or “Mr. Rebarber-Ocasio”). ECF No. 16. Plaintiffs alleged a “breach of

contract arising from the false representations and warranties of the Defendant regarding [Air

America, Inc.]’s compliance with applicable [Federal Aviation Administration] law and

regulations.” Id. at 6. On January 16, 2018, Defendant filed a motion for summary judgment

arguing that Air America, Inc. was operating in compliance with Federal Aviation

Administration (“FAA”) regulations. ECF No. 40.

       On September 28, 2018, the court issued an opinion and order granting Defendant’s

motion for summary judgment. ECF No. 99. The court found that Mr. Feliciano-Muñoz’s

allegations in the amended complaint were “elusive,” and determined that “while Plaintiffs have

spoken the language of breach of contract, what Plaintiffs are in essence alleging is a claim of

deceit, known as ‘dolo’ under Puerto Rico contract law.” Id. at 8. The court dismissed the breach

of contract claim under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim to
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 2 of 13




relief that is plausible on its face. Id. at 11. Next, the court proceeded to apply the test for deceit

in the formation of the contract under the summary judgment standard. The court found that

while a reasonable jury could find that Defendant had made false representations related to the

aircraft and their compliance with FAA regulations, Mr. Feliciano-Muñoz was a sophisticated

buyer who had previous experience buying and owning aircraft and had been assisted in the deal

by three consultants. Id. at 15. Therefore, the court concluded no jury could find that

Mr. Feliciano-Muñoz’s reliance on Defendant’s representations was reasonable. Id.

        On October 18, 2018, Plaintiffs appealed the district court’s decision. ECF No. 102. On

August 11, 2020, the United States Court of Appeals for the First Circuit affirmed in part and

vacated and remanded in part the district court’s decision. ECF No. 105. The First Circuit

affirmed the district court’s decision to grant Defendant’s motion for summary judgment on the

dolo claim. Id. at 17-31. However, the First Circuit found that the “district court erred in

concluding that [Mr. Feliciano-Muñoz] did not assert a breach of contract claim” and remanded

said claim to the district court with instructions to review it under the summary judgment

standard. Id. at 14-15, 31.

        On November 13, 2020, an opinion and order was issued denying Defendant’s request

that summary judgment be entered as to the breach of contract claim. ECF No. 111. Pending

before the court is Defendant’s motion for reconsideration of the court’s opinion and order

denying his request that summary judgment be entered as to the breach of contract claim. ECF

No. 133. On February 19, 2021, Mr. Feliciano-Muñoz filed a response in opposition. ECF No.

139.




                                                   2
         Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 3 of 13




II.     Legal Standard

        “The Federal Rules of Civil Procedure do not specifically provide for the filing of

motions for reconsideration of interlocutory orders.” Vega v. Hernández, 381 F. Supp. 2d 31, 35

(D.P.R. 2005). “Notwithstanding, any motion seeking the reconsideration of a judgment or order

is considered as a motion to alter or amend a judgment under Fed.R.Civ.P. 59(e), if it seeks to

change the order or judgment issued.” 1 González-Camacho v. Banco Popular de Puerto Rico,

318 F. Supp. 3d 461, 511 (D.P.R. 2018) (citations omitted); Vega, 381 F. Supp. 2d at 35 (“A

motion for reconsideration of an order to grant [or deny] summary judgment is treated as a

motion under Rule 59(e) of the Federal Rules of Civil Procedure”).

        Motions for reconsideration “are entertained by courts if they seek to correct manifest

errors of law, present newly discovered evidence, or when there is an intervening change in law.”

Pineiro v. Oriental Group, 734 F. Supp. 2d 239, 241 (D.P.R. 2010) (citing Prescott v. Higgins,

538 F.3d 32, 45 (1st Cir. 2008)). “Moreover, Rule 59(e) motions cannot be used ‘to raise

arguments which could have been raised prior to the issuance of the judgment [or order].’” Vega,

381 F. Supp. 2d at 35 (citing Pacific Ins. Co. v. Am. Nat'l. Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998)). “Neither are Rule 59(e) motions appropriate ‘to repeat old arguments previously

considered and rejected.’” Trabal Hernández v. Sealand Servs., Inc., 230 F. Supp. 2d 258, 259

(D.P.R. 2002) (quoting Nat'l Metal Finishing Co. v. BarclaysAmerican/Commercial, Inc., 899

F.2d 119, 123 (1st Cir. 1990)). “Hence, motions for reconsideration are ‘extraordinary remedies

which should be used sparingly’ and are ‘typically denied.’” Vega, 381 F. Supp. 2d at 35

(citations omitted).




1
 Federal Rule of Civil Procedure 59(e) provides “A motion to alter or amend a judgment must be filed no later than
28 days after the entry of the judgment.”

                                                        3
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 4 of 13




III.   Legal Analysis

       Defendant raises several arguments in his motion for reconsideration and requests that

summary judgment be entered in his favor. ECF No. 133.

       A. Whether Air America, Inc. was in compliance with Federal Aviation
          Administration (“FAA”) regulations

       Defendant argues that summary judgment should be granted in his favor because Air

America, Inc. was in compliance with FAA regulations at the time of the Stock Purchase

Agreement (“SPA”). Defendant takes issue with the opinions and findings of Mr. Feliciano-

Muñoz’s expert in airplane operations, Mr. Luis Irizarry (“Mr. Irizarry”). Mr. Irizarry concluded

that there were no entries in the logbooks of any discrepancies or maintenance issues for a long

time, which indicates that no entries of necessary mechanical repairs were made in order to

conceal the fact that the aircraft were not in airworthy condition to prevent their grounding. ECF

No. 56, at 10, ¶ 13; ECF No. 56-3, at 17. Defendant alleges that Mr. Irizarry’s “conclusion of the

occurrence of deceitful conduct is not only speculative, but points to elements of the deceit

(‘dolo’) cause of action that was already adjudicated, and not to the elements of a breach of

contract.” ECF No. 133, at 5.

       Defendant’s argument that Mr. Irizarry’s conclusions regarding the lack of entries in the

maintenance logbooks are relevant to Mr. Feliciano-Muñoz’s dismissed dolo claim has merit.

However, Mr. Irizarry’s conclusions are also relevant to the breach of contract claim. The SPA

provides that

       Any unrecorded or undisclosed expenses and liabilities related with the operations
       of [Air America, Inc.] prior to this date (the “Unrecorded Expenses”) found by
       [Mr. Feliciano-Muñoz] after the date hereof, shall be paid by [Mr. Rebarber-
       Ocasio] to [Air America, Inc.] upon claim thereof by [Mr. Feliciano-Muñoz] or by
       [Air America, Inc.] supported by adequate evidence. If [Mr. Rebarber-Ocasio] fails
       to reimburse [Air America, Inc.], in addition to any rights available at law to collect



                                                 4
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 5 of 13




       the Unrecorded Expenses, [Mr. Feliciano-Muñoz] shall have the right to deduct or
       set-off the Unrecorded Expenses from the face value of the Note.

ECF No. 42-12, at 2, Art. 1, Sec. C(ii). Therefore, Air America, Inc. would be entitled to the

payment of the amount of unrecorded expenses from Defendant under a breach of contract

theory if the aircraft had undisclosed maintenance and repair issues before the signing of the

SPA. Mr. Irizarry’s conclusions dispute Defendant’s assertion that Air America, Inc. was in full

compliance with FAA regulations and there were no undisclosed maintenance and repair issues

at the time of the SPA. Defendant may vigorously cross-examine Mr. Irizarry at trial and the jury

would decide how much credibility to lend to Mr. Irizarry’s testimony.

       Defendant further alleges that even assuming that maintenance issues were not entered

into the logbooks, “[i]t does not necessarily entail a breach of a contractual obligation, especially

when [Defendant] did not guarantee the condition of the airplanes owned by Air America, Inc.

nor did he affirm at any point that the aircraft would not break down or require maintenance.”

ECF No. 333, at 5. Defendant’s argument relies on the faulty premise that the breach of contract

claim arises from guarantees made by Defendant that the aircraft would not break down and not

require maintenance. Instead, Mr. Feliciano-Muñoz’s breach of contract claim is grounded in the

provisions of the SPA. See ECF No. 16, at 3, 5-7. As stated in the opinion and order issued on

November 11, 2020, “[w]hether Mr. Feliciano-Muñoz was well aware of the dearth of entries in

the maintenance logs prior to the execution of the SPA and what impact, if any, such awareness

has on his breach of contract claim is for the jury to decide.” ECF No. 111, at 11.

       B. Whether Air America, Inc. was sold “as is”

       Next, Defendant claims that Air America, Inc. was sold “as is.” ECF No. 133, at 6-8.

Defendant argues that while language conditioning the purchase to the satisfaction of buyer

originally appeared in the first two letters of intent, the fact that it was removed from the third

                                                  5
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 6 of 13




letter of intent and does not appear in the SPA is an indication that it was an “as is” sale. Id. at 7.

Defendant also argues that no guarantees were made as to the condition of the aircraft or that the

aircraft would not break down following the SPA finalization. Id. at 8.

       In determining whether Air America, Inc. was sold “as is,” the court already evaluated

these arguments in resolving the motion for summary judgment on the breach of contract claim.

See ECF No. 111, at 12; Villanueva-Mendez v. Nieves Vázquez, 360 F. Supp. 2d 320, 324

(D.P.R. 2005) (explaining that a motion for reconsideration “may not be used by the losing party

to repeat old arguments previously considered and rejected . . .”). The SPA provided that “any

expenses incurred by [Air America, Inc.] after the date hereof that should have been incurred by

[Air America, Inc.] prior to this date, will be on the account of the [Defendant] and shall be

considered Unrecorded Expenses.” ECF No. 42-12, at 2, Art. 1, Sec. C (ii). This SPA provision

supports Mr. Feliciano-Muñoz’s assertion that Air America, Inc. was not sold “as is.”

       Defendant also argues that Air America, Inc. was sold “as is” because the object of the

SPA was shares of a corporation and that the “agreement did not constitute a sale of airplanes or

other equipment, nor to their condition, but rather of a percentage of shares in the referred

corporation.” ECF No. 133, at 7. Defendant’s argument is undermined by the SPA provision that

provides for Defendant’s payment of unrecorded expenses and his representation in the SPA that

Air America, Inc. was in full compliance with all its licenses. See ECF No. 42-12, at 2, Art. 1,

Sec. C(ii); ECF No. 42-12, at 5, Art. II, Sec. D.

       It is also argued by Defendant that Air America, Inc. was sold “as is” because

Mr. Feliciano-Muñoz “has not once brought up any issues with any other equipment that was

owned by [Air America, Inc.] at the time of signing the SPA. For example, any motor vehicles, 2

golf carts or large office equipment, which would fall under the same argument umbrella he has



                                                    6
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 7 of 13




brought forth before this Honorable Court.” ECF No. 133, at 7. Defendant’s contention is not

viable as it does not follow that Air America, Inc. was sold “as is” because the amended

complaint did not include allegations regarding the condition of golf carts and office equipment.

       C. Mr. Feliciano-Muñoz’s Consultants

       It is also argued by Defendant that Mr. Feliciano-Muñoz ignored advice from his

consultants and proceeded to sign the SPA without insisting on an inspection of the aircraft. ECF

No. 133, at 9. Mr. Feliciano-Muñoz contends that Defendant “merely states that Plaintiff

Feliciano ‘threw caution to the wind’ and ignored advice from one of his consultants prior to the

SPA, but makes no particular argument.” ECF No. 139, at 4.

       Mr. Feliciano-Muñoz’s hiring of consultants is relevant to the dismissed dolo claim. A

dolo claim requires a party alleging fraud to demonstrate: “(1) a false representation by the

defendant; (2) the plaintiff's reasonable and foreseeable reliance thereon; (3) injury to the

plaintiff as a result of the reliance; and (4) an intent to defraud.” Portugués-Santa v. Rekomdiv

Int'l, 657 F.3d 56, 62 (1st Cir. 2011). Thus, the hiring of consultants is relevant as to whether the

reliance on the false representation was reasonable. However, Mr. Feliciano-Muñoz’s hiring of

consultants and failure to request an inspection of the aircraft before signing the SPA is not

dispositive of the question of whether Defendant breached the terms of the SPA.

       D. Corporate Resolution from Air America, Inc.

       Defendant also argues that the breach of contract claim is moot in light of a Corporate

Resolution that was issued by Air America, Inc. ECF No. 133, at 9-11. Defendant alleges that

“[o]n March 20, 2018, Air America, Inc. issued a Corporate Resolution, signed by

[Mr. Feliciano-Muñoz], in which it was certified that Yellow Media (a corporation solely owned




                                                  7
          Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 8 of 13




by [Mr. Feliciano-Muñoz]) had lent money and assumed business expenses for Air America,

Inc.” ECF No. 133, at 9; ECF No. 133-2. The Corporate Resolution states:

         That Yellow Media has lent money and assumed business expenses of Air America
         since 2014. As of March 20th, 2018 Air America has more than $500,000 in debt
         to Yellow Media and [Mr. Feliciano-Muñoz]. In order to secure the payment and
         satisfy the debt, Air America has transferred the aircraft title and registration of four
         aircraft to Yellow Media Group, Inc. The aircraft registration numbers transferred
         are N62749, N30PT, N2395Z and N7049T. With this aircraft transfer Yellow
         Media is satisfied and Air America has no outstanding debt with Yellow Media.2

ECF No. 133-2.

         Defendant argues that “it is clear that Air America, Inc. no longer has an outstanding debt

with the party that provided the funds: Yellow Media, and consequently, [Mr. Feliciano-

Muñoz].” ECF No. 133, at 11. Defendant proceeds to argue that “given the non-existence of this

debt in light of the Corporate Resolution, the issue of whether there is money owed to

[Mr. Feliciano-Muñoz] as a result of expenses incurred by Air America, Inc. for which he

provided money and which, by [Mr. Feliciano-Muñoz’s] allegations, should have been provided

by [Defendant], is now moot.” Id. Mr. Feliciano-Muñoz, on the other hand, contends that Air

America Inc.’s Corporate Resolution from March 20, 2018 only shows that Air America, Inc.

satisfied its debt to Yellow Media. ECF No. 139, at 5.

         Defendant’s contention that Mr. Feliciano-Muñoz’s breach of contract claim is moot is

unavailing. The Corporate Resolution specifically states that “[w]ith this aircraft transfer Yellow

Media is satisfied and Air America has no outstanding debt with Yellow Media.” ECF No. 133-

2. Therefore, the only inference that follows is that Air America, Inc.’s debt with Yellow Media

was satisfied on March 20, 2018. The mere fact that Air America, Inc. is no longer indebted to



2
  Defendant clarifies that “[t]his Corporate resolution was not part of the discovery process in this case, but rather, it
was provided to Defendant in a parallel case as part of the discovery process there, hence why it is being put forth in
this case at this time.” ECF No. 133, at 9.

                                                            8
          Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 9 of 13




Yellow Media does not necessarily mean that Defendant is no longer liable under breach of

contract to Air America, Inc. and Mr. Feliciano-Muñoz.

         E. Whether Mr. Feliciano-Muñoz has standing to claim unrecorded
            expenses

         Defendant argues that Mr. Feliciano-Muñoz does not have standing to claim the recovery

of unrecorded expenses. ECF No. 133, at 11. The SPA provides that

         Any unrecorded or undisclosed expenses and liabilities related with the operations
         of [Air America, Inc.] prior to this date (the “Unrecorded Expenses”) found by
         [Mr. Feliciano-Muñoz] after the date hereof, shall be paid by [Mr. Rebarber-
         Ocasio] to [Air America, Inc.] upon claim thereof by [Mr. Feliciano-Muñoz] or by
         [Air America, Inc.] supported by adequate evidence. If [Mr. Rebarber-Ocasio] fails
         to reimburse [Air America, Inc.], in addition to any rights available at law to collect
         the Unrecorded Expenses, [Mr. Feliciano-Muñoz] shall have the right to deduct or
         set-off the Unrecorded Expenses from the face value of the Note.

ECF No. 42-12, at 2, Art. 1, Sec. C(ii). Thus, Defendant claims that because unrecorded

expenses would be paid to Air America, Inc., Mr. Feliciano-Muñoz “does not have standing to

claim a debt in his favor against [Defendant] for businesses expenses of Air America, Inc.,

following the signature of the SPA up to March 20, 2018.”3 ECF No. 133, at 12.

         Although indeed the SPA provides that unrecorded expenses must be paid to Air

America, Inc., it also indicates that said expenses are to be paid to Air America, Inc., “upon

claim thereof of by [Mr. Feliciano-Muñoz] or by [Air America, Inc.] supported by adequate

evidence.” ECF No. 42-12, at 2, Art. 1, Sec. C(ii). The SPA also provides that Mr. Feliciano-

Muñoz has “any rights available at law to collect the Unrecorded Expenses.” Id. Additionally,

according to Article IV, Section A of the SPA,

         [Defendant] agrees to indemnify and save and hold harmless [Mr. Feliciano-
         Muñoz] from and against all losses, claims, causes of action, obligations, suits,
         costs, damages, expenses (including, without limitation, reasonable attorney’s fees

3
  Defendant concedes that “Air America, Inc. would, for the sake of argument have standing to claim such expenses
(if it were to be found that there were, in fact, any undisclosed expenses) in a separate case, but not in this one.” ECF
No. 133, at 12-13.

                                                           9
        Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 10 of 13




       and disbursements) and liabilities which [Mr. Feliciano-Muñoz] . . . may suffer or
       incur or be compelled to or be subject to and which are caused by or arise directly
       or indirectly by reason of the breach of any representations and warranties of
       [Defendant] contained herein.

ECF No. 42-12, at 8, Art. IV, Sec. A. Thus, the SPA contains provisions for Mr. Feliciano-

Muñoz to file a claim against Defendant for unrecorded expenses.

       Even assuming arguendo that Mr. Feliciano-Muñoz does not have standing for the

unrecorded expenses, Mr. Feliciano-Muñoz also alleged in the amended complaint that

Defendant breached a provision of the SPA pertaining to FAA licenses. ECF No. 16, at 2-3. In

Article II, Section D of the SPA, Defendant represented that

       [Air America, Inc.] has all operating authority, licenses, franchises, permits,
       certificates, consents, rights and privileges (collectively “Licenses”) as are
       necessary or appropriate to the operation of its business as now conducted and as
       proposed to be conducted and which the failure to possess would have a material
       adverse effect on the assets, operations or financial condition of [Air America, Inc.]
       Such Licenses are in full force and effect, no violations have been or are expected
       to have been recorded in respect of any such Licenses, and no proceeding is pending
       that could result in the revocation or limitation of any such Licenses. [Air America,
       Inc.] has conducted its business so as to comply in all material respects with all
       such Licenses.

ECF No. 42-12, at 5, Art. II, Sec. D. Therefore, Mr. Feliciano-Muñoz has standing for a breach

of contract claim for the payment of expenses that were incurred as a result of the alleged

undisclosed maintenance and repair issues with the aircraft that put Air America, Inc.’s

compliance with all of its licenses at risk.

       F. Whether Mr. Feliciano-Muñoz’s breach of contract claim exceeds $75,000

       Lastly, Defendant argues Mr. Feliciano-Muñoz’s breach of contract claim does not

exceed the $75,000 threshold for federal diversity jurisdiction. ECF No. 133, at 13-15. “Federal

courts are courts of limited jurisdiction.” Flores v. Wyndham Grand Resort, 873 F. Supp. 2d 444,

448 (D.P.R. 2012). “To invoke federal diversity jurisdiction, the controversy must be between



                                                10
       Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 11 of 13




citizens of different states and involve a sum greater than $75,000.” Rivera v. González, Civ. No.

15-2080, 2017 WL 1247875, at *3 n.2 (D.P.R. Mar. 31, 2017) (citing 28 U.S.C. § 1332(a)(1)).

“Diversity must be complete- ‘the presence of but one nondiverse party divests the district court

of original jurisdiction over the entire action.’” White v. Máximo Solar Indus., Civ. No. 18-1913,

2020 WL 698720, at *2 (D.P.R. Feb. 11, 2020) (citing In re Olympic Mills Corp., 477 F.3d 1, 6

(1st Cir. 2007)).

       In the amended complaint, federal diversity jurisdiction was invoked pursuant to 28

U.S.C. § 1332(a)(1). ECF No. 16, at 2. Defendant argues that the breach of contract claim cannot

exceed the jurisdictional amount of $75,000 due to an indemnification limitation provision in the

SPA. ECF No. 133, at 13. Pursuant to Article IV, Section C of the SPA:

       Notwithstanding in this Article IV to the contrary, [Mr. Rebarber-Ocasio’s]
       indemnity obligations hereunder shall be limited as follows: (i) [Mr. Feliciano-
       Muñoz] shall not be entitled to assert any right to indemnification for any false or
       incorrect representations under Sections H and I of Article II hereof until the
       aggregate amount of all claims of [Mr. Feliciano-Muñoz] under those provisions
       exceeds ten thousand dollars ($10,000) (the “Deductible Amount”), and then only
       to the extent such claims in the aggregate exceed the Deductible Amount; and (ii)
       Purchase liability under the above cited provisions shall be limited in the aggregate
       to eighty thousand dollars ($80,000).

ECF No. 42-12, at 9, Art. IV, Sec. C. Thus, Defendant argues that the SPA limits his

indemnification “for any false or incorrect representation above $10,000 to a $80,000.00 liability

of [Defendant], discounting the $10,000.00. Once discounted, [Defendant’s] liability amounted

to only $70,000, thus defeating the $75,000 limit for a jurisdiction pursuant to 28 U.S.C. §

1332(a)(1).” ECF No. 133, at 14. Mr. Feliciano-Muñoz, on the other hand, argues that

Defendant’s argument is “misleading” because the indemnification clause limit of $70,000 only

applies in relation to unreported taxes or contingencies as defined in Article II, Sections H and I

of the SPA. ECF No. 139, at 6.



                                                 11
       Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 12 of 13




       It is evident that Defendant’s indemnity obligations are limited for false representations

that arise under Article II, Sections H and I of the SPA. Article II, Section H includes a

representation from Defendant regarding taxes:

       Taxes. [Air America, Inc.] has filed all federal, state, Commonwealth of Puerto
       Rico, municipal and other tax returns required to be filed, and all taxes, assessments
       and other governmental charges due from [Air America, Inc.] has been fully paid.
       [Air America, Inc.] has all the necessary records to support the deductions taken in
       its income tax returns filed for the years 2013, 2012, 2011, 2010 and 2009. [Air
       America, Inc.] has paid the Puerto Rico sales and use tax on parts and equipment
       introduced to Puerto Rico forming part of its inventory.

ECF No. 42-12, at 6, Art. II, Sec. H. Meanwhile, Article II, Section I includes the following

representation from Defendant: “No material unrecorded debt, contingencies or accrued

expenses. [Air America, Inc.] has no material unrecorded or unreported liabilities or

contingencies.” ECF No. 42-12, at 6, Art. II, Sec. I.

       Defendant’s argument that Mr. Feliciano-Muñoz’s breach of contract claim cannot

surpass the $75,000 threshold for federal diversity jurisdiction is not sustainable. The

indemnification limitation provision in the SPA only applies to false representations under

Article II, Sections H and I of the SPA. ECF No. 42-12, at 9, Art. IV, Sec. C. The amended

complaint does not include allegations that Defendant made false representations regarding

matters pertaining to Article II, Sections H and I of the SPA. Instead, the amended complaint

specifically alleges that the breach of contract claim against Defendant arises from Article I,

Section C(ii) and Article II, Section D of the SPA. ECF No. 16, at 2-3, 5-6; ECF No. 42-12, at 2,

Art. 1, Sec. C(ii); ECF No. 42-12, at 5, Art. II, Sec. D. Thus, Defendant’s contention that federal

diversity jurisdiction is not present is unsound as the indemnification limitation provision only

applies to false representations under Article II, Sections H and I of the SPA which were not

raised in the amended complaint.



                                                 12
      Case 3:16-cv-02719-MEL Document 145 Filed 03/23/21 Page 13 of 13




IV.   Conclusion

      For the foregoing reasons, Defendant’s motion for reconsideration (ECF No. 133) is

DENIED.

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this 23rd day of March, 2021.

                                                         s/Marcos E. López
                                                         U.S. Magistrate Judge




                                             13
